Title: A Course of Reading for Joseph C. Cabell, September 1800
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


A course of English History—recommended by Mr. Jefferson.
Rapin to the end of Stephen.
Ld. Lyttleton’s Henry II.
Rapin’s R. 1.
John. H. 3. E. 1.
Edward 2. by E.F.
   by Sr. Thos. More.
E. 3. R. 2. H. 4. 5. 6. Rapin.
E. 4. Habington.
E. 5. R. 3. Sr. Thos. Moor.
R. 3. Rapin.
Henry VII. Ld. Bacon.
Henry 8. Ld. Herbert of Cherbury.
E. 6. his own journal.
E. 6. Mary Bp. of Hereford.
Eliz. Cambden.
 the Stewarts.
      Mc.Caulay.
      Clarendon.
      Ludlow.
      Burnet.
Wm. & Mary Burnet.
      Dalrymple.
Wm. & M. to G. 3. Belsham.
Geo: 3. first 10 years. Burke.
Scotland. Robertson.
Ireland. Warner.
    Septr. 1800.
  
A List of Books on various subjects recommended to a young man by Mr. Jefferson.

Antient Potter’s antiquities of Greece 2. v. 8vo.



History.
 
   Histoire Ancienne de Milot. 4. vol. 12mo.
Voiages d’Anacharsis. 8. v. 8vo.
Livy.
Sallust.
Caesar.
Florus.
Plutarch.
Cornelius Nepos.
Middleton’s life of Cicero.
Tacitus.
Suetonius.
Xiphilinus.
Herodian.
Gibbon’s history. 12. v. 8vo.
Vie privee des Romains par D’arnay. 12mo.
Kennet’s antiquities
Mallet’s Northern Antiquities. 2. v. 8vo.
Priestley’s historical Chart.
Priestley’s biographical Chart.
Dictionnaire historique par Lavocat 4. v. 12mo.
   


Modern History.
  Histoire moderne de Milot. 5. v. 12mo.
Tablettes Chronologiques de l’histoire universelle par Langlet du Fresnoy. 2. v. 8vo.
Marianna’s history of Spain.
Revolutions de Portugal de Vertot. 12mo.
Histoire de France de Millot. 3. v. 12mo.
Davila’s history of France.
Memoires de Sully. 8. v. 12mo.
Robertson’s Charles. V.
Watson’s Philip II. 3. v. 8vo.
Watson & Thompson’s Philip III. 2. v. 8vo.
Oeuvres de Frederic roi de Prusse, 17. v. 8vo.


British.
  Baxter’s history of England. 1. vol: 4to.
Hume’s hist: of England. 8. v. 8vo.
Macaulay’s hist. of the Stewarts.
Ld. Clarendon’s revolution. 6. v. 8vo.
Ludlow’s memoirs. 3. v. 8vo.
Burnet’s history of his own times 6. v. 8vo.
Belsham’s history of Wm. Anne, & the Brandenburgs. 5. v. 8vo.
Burke’s hist: of G III. 8vo.

Ld. Orrery’s history of England. 2. v. 12mo.
Robertson’s history of Scotland. 2. v. 8vo.


American.
  Robertson’s history of America. 2. v. 8vo.
Douglass’s summary of the British Settlements of America. 2. v. 8vo.
Gordon’s history of the Am: war. 4. v. 8vo.
Ramsay’s history of the Am: revn. 2. v. 8vo.
Belknap’s hist: of N. Hampshire. 3. v. 8vo.
Trumbull’s hist: of Connecticut
Williams’s Natl. & Civil history of Vermt. 8vo.
Smith’s history of N. York. 8vo.
Smith’s history of Jersey. 8vo.
Proud’s history of Pensylva. 2. v. 8vo.
Stith’s history of Virginia. 8vo.
Keith’s history of Virginia. 4to.
Beverley’s history of Virga. 12mo.
Williamson’s hist: N. Carolina (not yet pub:)
Hewett’s history of S. Carolina. 2. v. 8vo.


Physics.
  Dr. Franklin’s philosophical works. 4to.


Agriculture Dickson’s husbandry of the Ancients 2. v. 8vo.
Tull’s husbandry. 8vo.
Ld. Kaim’s Gentleman farmer. 8vo.
Young’s Rural economy. 8vo.
Kirwan on Manures & soils. 8vo.


Chemistry
  Lavosier. 2. v. 12mo.
Fourcroy. 4. v. 12 mo.


Surgery.
  Water’s abridgment of Bell’s Surgery. 8vo.


Medicine.
  Cullen’s Materia Medica. 2. v.
the newest London Dispensatory. 8vo.
Tissot’s advice. 8vo.
Buckan’s domestic medicine. 8vo.
Cullen’s Practice of Physic. 4. v. 8vo.
Cheselden’s Anatomy. 8vo.


Natl. history.
  Linnaei systema naturae. 4. v. 8vo.
Histoire naturel de Buffon, & cepede. 75. v. 12mo.
Adams on the Microscope. 8vo.
  

Botany.  


Linnaei Philosophia botanica. 8vo.




Linnaei Genera plantarum 8vo.
}
latest editions


Linnaei Species plantarum 2.v. 8vo.


Clayton’s Flora Virginica. 4to.




  
Minerals.
  Cronstedt’s Mineralogy by Magellan. 2. v. {8vo.
Dachosta’s elements of Conchology. 8vo.



Ethics.
  Locke’s essay on the human unders. 2. v. 8vo.
Stewart’s Philosophy of the human mind.
Oeuvres de Helvetius. 5v. 8vo.
Progrés de l’esprit humain par Condorcet. 8vo.
Ld. Kaim’s Natural religion. 8vo.
Puffendorf des devoirs de l’homme et du citoyen. 2. v. 12mo.
Ruines de Volnay. 8vo.
Locke’s Conduct of the mind in search after truth {12mo.
Lettres d’Euler de Physique par Condorcet 3. v. 12mo.
Cicero de officiis.
Senecae philosophica.
Les moralistes anciennes par Leveque. 18 v. {petit format
Les maximes de Rochfoucault. 12mo.
Oeconomy of human life. 12mo.
Gregory’s legacy. 12mo.
Gregory’s comparative view. 12 mo.
Ld. Bacon’s essays. 12 mo.


L. of nations.
  Vattel. Droit des gens. 4to.
Droit des gens moderne par martens. 2 v. {12mo.


Religion.
  Paley’s evidences. 8vo.
Middleton’s Miscelli works. 5. v. 8vo.
Priestley’s Hist: of the corruptions of christianity. 2. v. 8vo.
Sterne’s sermons.
Enfield’s sermons.
&c. &c. this article is ad libitum


Politics.
  Locke on government. 8vo.
Sidney on government.
Beccaria on crimes & punishmts. 12mo.
Chipman’s sketches on the principles of government. 12mo.
Priestley’s principles of govt. 12mo.
Montesquieu.
De Lolme sur la constitution D’angl: {12mo.
Ld. Bolingbroke’s works.
Burgh’s political disquisitions. 3. v. 8vo.
Callendar’s Political progress of B. 8vo.
Junius’s letters. 2. v. 12mo.
Hatsell’s Precedents in parlm: 3. v. 8vo.
Petty’s Political Arithmetic. 8vo.
The Federalist. 2. v. 12mo.

Debates in the conventions of Massachesetts, Pensylva, N. York, Virga. 4. v. 8vo.
Franklin’s political works. 8vo.
Anderson’s history of Commerce. 6. v. 8vo.
Smith’s wealth of Nations. 3. v. 8vo.
Distribution de richesses par Turgot. 8vo.
Hume’s essays. 4. v. 12mo.
  Vie de Turgot par Condorcet. 8vo.



  Mathe  matics
}
Pike’s Arithmetic. 8vo.


Cours de mathematiques pour la marine, de Bezout. 5. v. 8vo.
  Euclid.
  Love’s surveying 8vo.
  Hutton’s Mathematical tables. 8vo.
  Histoire de math: par Montucla. 2. v. 4to. 
  


  Physica
}
Nicholson’s Nat: philosophy. 2. v. 8vo.


  Mathem.
Mussenbrock. Cours de Physique par Sigaud. 3. v. 4to.

  Lettres d’Euler de Physique par Condorcet. 3. v. 12 mo 
  Ferguson’s mechanics. 8vo. 


Astronomy.
  Ferguson’s Astronomy. 8vo
Astronomie de De la Lande. 4. v. 4to


Geography.
  Busching’s geography. 6. v. 4to
Atlas portatif de Grenet. 4to
Guthrie’s geographical Gramr: 8vo
Morse’s Am: Geography. 8vo
Travels ad libitum.


Poetry.
  ad libitum.


Oratory.
  Blair’s lectures in rhetoric. 3. v. 8vo
Sheridan’s on elocution. 8vo
Mason on Poetical & Prosaic numbers. 8vo


Criticism.
  Dictionaries. Grammars &c. ad lib:


Polygraphics
  L. Encyclopedie de Diderot et Dalambert, eds:
de Lausanne 39 v. 8vo
Owen’s dictionary of Arts & Sciences. 4. v. 8vo
Oeuvres de Rousseau. 31. v. 12mo
Ciceronis opera.
  
       
12mos are now about 3/6 Ster: in Europe
8vos about 7/.
4tos. about 18/.    Sept: 1800
folios about 30/.
in France they are about ⅕ cheaper.
 